DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on September 22, 2020.  Claims 2-21 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone communication on July 21, 2022 with Tom Chen.  The application has been amended as follows:


In the Title
DEVICE, METHOD, AND MEDIUM FOR FACILITATING PURCHASES USING PERIPHERAL DEVICES



Allowable Subject Matter
Currently claims 2-21 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…the first mode including an assignment of control inputs of a peripheral device to light functions”

One remarkable prior art is Qureshey et al., U.S. 20020002039 A1 (hereafter referred to as “Qureshey”).  Qureshey teaches a non-transitory memory (Qureshey: [0081], [0113], [0138-0139]); and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory (Qureshey: [0081], [0113], [0138-0139] – “The intelligent radio 100 comprises a Central Processor Unit (CPU) 202 that is used to run the intelligent radio software. The CPU 202 is connected to…a data storage device 210…The data storage device 210 may be any type of non-volatile data storage device, including, for example, a floppy disk drive, a hard disk drive, a flash memory, a CD-ROM, a DVD-ROM, a CMOS memory with battery backup, etc. The data storage device 210 provides storage for software programs used by the intelligent radio 100”) to cause the system to perform operations comprising: providing a first mode of a control profile at a user device, the first mode including an assignment of control inputs of a peripheral device to audio functions (Qureshey: [0125], [0134-0135], [0180] – “a user device” is a network-enabled audio device – “a first mode including an assignment of control inputs of a peripheral device to audio functions” is functions that can be performed on the given audio artist before the action button is pressed); receiving, from the peripheral device, a request to begin a purchase process (Qureshey: [0125], [0134-0135], [0180] – “the peripheral device” is the remote control –receiving a user selection of an action button (once the action button is selected, menu options for displaying offers/purchases are presented (i.e., start of purchase process)) (i.e., “receiving, from the peripheral device, a request to begin a purchase process”)); switching, in response to the request, the control profile at the user device from the first mode to a second mode of the control profile at the user device (Qureshey: [0125], [0134-0135], [0180] – switching modes is changing context of the menu buttons –  “the second mode including an assignment of the control inputs of the peripheral device to purchase functions” is additional functions that can be performed such as presenting offers related to the given artist); while operating in the second mode, determining from analyzed information, a target item to present to a user of the peripheral device purchase by the user (Qureshey: [0125], [0134-0135], [0183-0185], [0191], [0195] – “a target item” is a product for sale (i.e., music, products, etc.) related to music/advertisements that are being presented on the network-enabled audio device); presenting a request for the user to confirm the purchase of the target item (Qureshey: [0185], [0191], [0195], Fig. 20E – displaying the menu item “buy” to purchase the product for sale related to music/advertisements that are being presented on the network-enabled audio device (i.e., “presenting a request for the user to confirm the purchase of the target item”)); receiving a confirmation from the control inputs of the peripheral device to purchase the target item (Qureshey: [0125], [0134-0135], [0185-0186], [0195], Fig. 20 F – receiving a user’s choice of the menu item “buy” using the remote control to allow the user to complete the transaction (i.e., “receiving a confirmation from the control inputs of the peripheral device to purchase the target item”)); and processing the purchase of the target item (Qureshey: [0186], [0191], [0195] – completing the purchase of the product for sale related to music/advertisements that are being presented on the network-enabled audio device (i.e., “processing the purchase of the target item”)).  PT0-892 Reference U discloses a peripheral smart cart for making purchase. However, Qureshey, PT0-892 Reference U, nor any of the cited references do not explicitly teach the first mode including an assignment of control inputs of a peripheral device to light functions.  Qureshey teaches the peripheral device in the form of a remote control, not a peripheral device with light output.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625